Citation Nr: 1627773	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-00 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative joint and disc disease L4-L5, L5-S1 with spondylitic changes L5-S1 with bilateral lower extremity radiculopathy currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Esquire


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2010 rating decision, the RO granted service connection for degenerative joint and disc disease L4-L5, L5-S1 with spondylitic changes L5-S1 (claimed as a back condition) and assigned a 10 percent disability evaluation, effective January 25, 2010.  

In an April 2014 rating decision, the RO denied service connection for bilateral lower extremity radiculopathy as secondary to the service-connected back disability.

In a May 2015 rating decision, the RO increased the rating for the Veteran's service connected back disability with bilateral lower extremity radiculopathy from 10 to 50 percent disabling, effective May 15, 2015.  In the discussion, the RO determined that service-connected had been established for bilateral lower extremity radiculopathy; however, only a noncompensable evaluation was warranted from August 27, 2013.  

The Veteran was scheduled for a Travel Board hearing in June 2016 but failed to show.  As the Veteran and his representative have not requested a new hearing or demonstrated good cause for his failure to show, the request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2015).

The Veteran was previously represented by Disabled American Veterans.  In January 2013, the Veteran submitted a completed VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Christopher S. Chambers, as his representative.  The Board recognizes this change in representation

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Veteran was last provided with a VA examination in May 2010 to assess the severity of his degenerative joint and disc disease L4-L5, L5-S1 with spondylitic changes L5-S1 with bilateral lower extremity radiculopathy.  He was afforded the opportunity for a more recent examination in March 2014; however, he did not report for the examination.  The record does not reflect that the Veteran was ever notified of the consequences of failing to report for a scheduled examination.  Also, additional VA treatment records and a January 2015 medical evaluation from Dr. N. Said clearly show that the Veteran's back symptoms have increased in severity.  Unfortunately, these documents do not provide evidence sufficient to rate the disability.  Therefore, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected degenerative joint and disc disease L4-L5, L5-S1 with spondylitic changes L5-S1 with bilateral lower extremity radiculopathy.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher rating.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As for VA records, the claims file reflects that the Veteran had received treatment from the Tampa VA Medical Center (VAMC) and VA Pasco Outpatient Clinic (OPC) and that records from that facility dated through May 2013 have been associated with the file; however, more recent records may exist.  In a June 2014 VA Form 21-4142, Authorization to Release Information to the Department of Veterans Affairs, the Veteran reported that has been receiving treatment at the James A. Haley Veterans' Hospital and VA Outpatient Clinic for his low back condition and bilateral lower extremity radiculopathy.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the Tampa VAMC and VA Pasco OPC (since May 2013) as well as from James A. Haley Veterans' Hospital and any other VA OPC for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO should specifically request that the Veteran furnish, or furnish an updated authorization to enable it to obtain private treatment records.  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records (to include those from Tampa VAMC and VA Pasco OPC, the James A. Haley Veterans' Hospital and any other VA OPC identified by the Veteran) since May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2.  Send the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After the completion of the development requested in paragraphs 1 through 3 above, schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his degenerative joint and disc disease L4-L5, L5-S1 with spondylitic changes L5-S1 with bilateral lower extremity radiculopathy.  The VA records should be reviewed in conjunction with such examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

(a) The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

(b) The examiner should specifically indicate whether there is x-ray evidence of arthritis; and, if so, the joints affected in the lumbar spine.

(c) The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(d) Also, the examiner should clearly identify any and all neurological manifestations of the thoracolumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  All appropriate testing should be accomplished.

(e) Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his thoracolumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

(f) The examiner should also provide comment as to functional effects of the Veteran's thoracolumbar disability on his activities of daily living, to include employment.

(g) Further, based on examination of the Veteran and review of the claims file, the examiner should address whether the record reflects any change(s) in the severity of the Veteran's service-connected degenerative joint and disc disease L4-L5, L5-S1 with spondylitic changes L5-S1 with bilateral lower extremity radiculopathy at any point of the appeal since January 25, 2010.   For each disability for which any change(s) in severity is/are found, the examiner should indicate the approximate date(s) of any such change(s), and the level of severity of the disability on each date.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  If, after accomplishing all requested action, as well as any additional action deemed warranted, additional evidence is received, readjudicate the claim on appeal in light all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




